DETAILED ACTION

This office action is in response to Applicant’s submission filed on 26 April 2021     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-39 are pending.
Claims 27-37 are withdrawn
Claims 1-26, 38-39 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-10, 15, 23-25, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler].

With regards to claim 1, Nomura teaches 
“A method of generating a controller for a continuous process, comprising: receiving …. values of one or more controlled 5variables and one or more manipulated variables of the continuous process over a plurality of time points An input-output combination (z,c) of learning data is determined by off-line simulation’, ‘The learning system 4 also has a time-series signal input unit 43 for receiving a simulated manipulated variable to a desired value and a simulated controlled variable from the simulator 41,42 and outputting them as time-series signals’

    PNG
    media_image1.png
    684
    1040
    media_image1.png
    Greyscale

); training a first neural network to operate as a predictor of the controlled variables responsive to the received stored values (Nomura, FIG.18, Claim 22, ‘a controlled variable predictive system which inputs the manipulated variables and the controlled variables of the controlled system at the present time, into the neural network which identifies the model, to predict the controlled variables of the controlled system in the near future to output the estimated value of the controlled variables’); training a second neural network to operate as a controller of the continuous process using 10the first neural network after it was trained to operate as the predictor for the continuous process (Nomura, FIG.19, FIG.32, Claim 20, ‘inputting the input/output variables of the controlled system at the present time …to make said model predict and output an estimated value of the output variable of the controlled system in the near future, and determining one or more manipulated variables based upon said estimated value and said desired value thereby controlling the controller system’

    PNG
    media_image2.png
    535
    1016
    media_image2.png
    Greyscale

); and employing the second neural network as a controller of the continuous process (Nomura, FIG.33-39 show an example of applying the controller to a continuous process.

    PNG
    media_image3.png
    624
    759
    media_image3.png
    Greyscale

).”
Nomura does not explicitly detail “from a storage memory, off-line stored”.
However Keeler teaches receiving stored data (Keeler, FIG.1, 

    PNG
    media_image4.png
    505
    935
    media_image4.png
    Greyscale

The system model 24 is operable to receive on the input thereof either training data from a memory 26’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura and Keeler before him or her, to modify the neural network predictive control method and system of Nomura to include receiving training data for Neural Network model from storage as shown in Keeler.   
The motivation for doing so would have been to support predictive control model implementation. 

With regards to claim 5, Nomura in view of Keeler teaches 
“The method of claim 1, wherein training the first and second neural networks is performed without using knowledge about a policy of a controller of the continuous process when the off-line stored values were generated (Nomura, C14L36-37, ‘An input-output combination (z,c) of learning data is determined by off-line simulation’, ‘The learning system 4 also has a time-series signal input unit 43 for receiving a simulated manipulated variable to a desired value and a simulated controlled variable from the simulator 41,42 and outputting them as time-series signals’)”.

With regards to claim 7, Nomura in view of Keeler teaches 
“The method of claim 1, wherein training the second neural network to operate as a controller comprises performing a plurality of training episodes, each training episode including interchangeably applying the predictor and a current state of the second neural network to a training scenario for a plurality of iterations, and adjusting the second neural network according 5to an evaluation of the values of the controlled variables generated by the predictor during the training episode (Nomura, FIG.18, C11-12 show training process)”.

With regards to claim 8, Nomura in view of Keeler teaches 
“The method of claim 7, wherein adjusting the second neural network according to an evaluation of the values of the controlled variables generated by the predictor during the training 10episode comprises calculating a reward function which depends on values of the controlled variables during the training episode and values of target variables (Nomura, C11L11-19, ‘When an input-output combination (z,c) or combinations are given firstly as learning data, the square of an error which is expressed by the following equation is defined as a “loss function R”,

    PNG
    media_image5.png
    54
    370
    media_image5.png
    Greyscale
‘).”

With regards to claim 9, Nomura in view of Keeler teaches 
“The method of claim 8, wherein the reward function comprises a difference between the values of the controlled variables generated by the predictor during the training episode and 15values of corresponding target variables (Nomura, C11L11-19, ‘When an input-output combination (z,c) or combinations are given firstly as learning data, the square of an error which is expressed by the following equation is defined as a “loss function R”,

    PNG
    media_image5.png
    54
    370
    media_image5.png
    Greyscale
‘).”

With regards to claim 10, Nomura in view of Keeler teaches 
“The method of claim 8, wherein the reward function additionally depends on values of one or more of the manipulated variables during the training episode (Nomura, C11L11-19, ‘When an input-output combination (z,c) or combinations are given firstly as learning data, the square of an error which is expressed by the following equation is defined as a “loss function R”,

    PNG
    media_image5.png
    54
    370
    media_image5.png
    Greyscale
‘).”

With regards to claim 15, Nomura in view of Keeler teaches 
“The method of claim 8, wherein calculating the reward function comprises calculating a sum of two or more terms, each weighted by a different target variable (Nomura, C11L11-19, ‘When an input-output combination (z,c) or combinations are given firstly as learning data, the square of an error which is expressed by the following equation is defined as a “loss function R”,

    PNG
    media_image5.png
    54
    370
    media_image5.png
    Greyscale

where 
w: sum of all the weighting factors of connections in neural network, and
vj(m)(w.z): output of the jth unit in the mth layer (output layer), obtained finally from the input z and the summed weighting factor w‘).”

With regards to claim 23, Nomura in view of Keeler teaches 
“The method of claim 1, wherein training the first neural network comprises for each of a 5plurality of time points providing the first neural network an input vector, and adjusting the first neural network according to a difference between an output of the first neural network and an expected output vector for the provided input vector (Nomura shows adjusting NN based on supervised learning, e.g., C11-12 shows adjusting weights in neural network.

    PNG
    media_image6.png
    133
    387
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    117
    385
    media_image7.png
    Greyscale

)”.

With regards to claim 24, Nomura in view of Keeler teaches 
The method of claim 1, wherein training the first neural network comprises providing the 10first neural network with input vectors for a sequence of a plurality of consecutive time points, in which each input vector is adjusted according to an output of the first neural network from a previous time point, and adjusting the first neural network only based on the output from the first neural network at an end of the sequence of consecutive time points (Nomura, FIG.18, C11-12 show training process).”

With regards to claim 25, Nomura in view of Keeler teaches 
“The method of claim 1, wherein training the first neural network comprises providing the first neural network with input vectors for a sequence of a plurality of consecutive time points, in which each input vector is adjusted according to an output of the first neural network from a previous time point, and adjusting the first neural network only after the end of the sequence of consecutive time points (Nomura, FIG.18, C11-12 show training process).”

Claims 38-39, are substantially similar to claims 1, 7. The arguments as given above for claims 1, 7, are applied, mutatis mutandis, to claims 38-39, therefore the rejection of claims 1, 7 are applied accordingly.

The combined teaching described above will be referred as Nomura + Keeler hereafter.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Li et al., US-PGPUB NO.2003/0108244A1 [hereafter Li].

With regards to claim 2, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail “wherein at least 99% of the data used in training the second neural 15network to operate as a controller is off-line data not received from the continuous process during the training”.
However Li teaches keeping more than certain percentage of off-line training data (Li, [0093], ‘retaining 99% face training data in training stage’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Li before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include keeping training off-line training data as shown in Li.   
The motivation for doing so would have been to support predictive control model implementation. 

With regards to claim 3, Nomura + Keeler teaches 
“The method of claim 1”
“wherein at least 90% of the data used in training the first neural network to operate as a predictor is off-line data not received from the continuous process during2 the training”.
However Li teaches keeping more than certain percentage of off-line training data (Li, [0093], ‘retaining 99% face training data in training stage’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Li before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include keeping training off-line training data as shown in Li.   
The motivation for doing so would have been to support predictive control model implementation. 

With regards to claim 4, Nomura + Keeler teaches 
“The method of claim 3”
Nomura + Keeler does not explicitly detail “wherein at least 99% of the data used in training the first neural network to operate as a predictor is off-line data not received from the continuous process during the training”.
However Li teaches keeping more than certain percentage of off-line training data (Li, [0093], ‘retaining 99% face training data in training stage’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Li before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include keeping training off-line training data as shown in Li.   
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Hadzikadic et al., US-PGPUB NO.2002/0059202A1 [hereafter Hadzikadic].

With regards to claim 6, Nomura + Keeler teaches 
“The method of claim 1 comprising testing an accuracy of the predictor using the stored values at a sub-group of the plurality of time points (Nomura, FIG.18, Item 47a, ‘Error” showing predictor error is generated.)”
Nomura + Keeler does not explicitly detail “and wherein the training of the second neural network to operate as a controller begins only after the accuracy of the predictor is determined to be above a predefined threshold”.
However Hadzikadic shows the requirement for prediction accuracy (Hadzikadic, [0025], ‘require a classification structure to predict above a certain threshold, the prediction accuracy’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Hadzikadic before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include requirement for prediction accuracy as shown in Hadzikadic.   
. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Peralta et al., US-PGPUB NO.2007/0168328A1 [hereafter Peralta].

With regards to claim 11, Nomura + Keeler teaches 
“The method of claim 8”
Nomura + Keeler does not explicitly detail “wherein calculating the reward function comprises calculating an extent to which one or more of the controlled variables or manipulated variables exceed an upper or lower bound specified by the target variables”.
However Peralta shows upper / lower bound for variables (Hadzikadic, [0083], ‘lower bound on a decision variable … upper bound on a decision variable’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Hadzikadic before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include upper / lower bound for variables as shown in Hadzikadic.   
The motivation for doing so would have been to support predictive control model implementation. 

With regards to claim 12, Nomura + Keeler teaches 
“The method of claim 8”
Nomura + Keeler does not explicitly detail “wherein the values of the target variables in the reward function 25vary over time within operator-specified ranges”.
However Peralta shows lower / upper bound constraints for variables (Hadzikadic, [0083], ‘lower bound on a decision variable … upper bound on a decision variable’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Hadzikadic before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include upper / lower bound for variables as shown in Hadzikadic.   
The motivation for doing so would have been to support predictive control model implementation. 

With regards to claim 13, Nomura + Keeler teaches 
“The method of claim 8”
Nomura + Keeler does not explicitly detail “wherein calculating the reward function comprises calculating the extent to which one or more of the controlled variables or manipulated variables exceed an upper or lower bound specified by a target value.”.
 Peralta shows upper / lower bound for variables (Hadzikadic, [0083], ‘lower bound on a decision variable … upper bound on a decision variable’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Hadzikadic before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include upper / lower bound for variables as shown in Hadzikadic.   
The motivation for doing so would have been to support predictive control model implementation. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Steven et al., US-PATENT NO.9,690,312B2 [hereafter Steven].

With regards to claim 14, Nomura + Keeler teaches 
“The method of claim 8”
Nomura + Keeler does not explicitly detail “wherein calculating the reward function comprises calculating a function which depends on one or more of a market price of a product produced by the continuous process and a cost of one or more inputs of the continuous process”.
However Steven shows including market price in the model (Steven, FIG.24-25, C18L33-40, ‘the optimization process is based at least in part on balancing respective energy-related costs and energy-related revenues in connection with the energy customer’s operating environment and assets therein, in considering of wholesale electricity prices as a function of time. In other aspects, an “object cost function” that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)’

    PNG
    media_image8.png
    799
    648
    media_image8.png
    Greyscale

);"
.   
The motivation for doing so would have been to support controller for energy assets (Steven, C20L3-6). 

Claims 16, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Nguyen et al., “Multiple neural networks for a long term time series forecast”, Neural Computing & Applic (2004) 13:90-98 [hereafter Nguyen].

With regards to claim 16, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail wherein the first neural network comprises a plurality of 5independent neural networks, each trained to predict a different set of one or more of the controlled variables”.
However Nguyen shows using multiple neural networks for prediction (Nguyen, FIG.1-2, p.92, 3. MNN system design);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Nguyen before him or her, to modify the neural network predictive control method and .   
The motivation for doing so would have been to enhance accuracy of neural networks (Nguyen, Abstract). 

With regards to claim 26, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail “wherein training the first neural network comprises training a plurality of first neural networks to serve as predictors for different variables of the continuous process, and wherein training the second neural network to operate as a controller comprises training using prediction values from the plurality of first neural networks trained to operate as 25predictors”.
However Nguyen shows using multiple neural networks for prediction (Nguyen, FIG.1-2, p.92, 3. MNN system design);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Nguyen before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include multiple neural networks predictor as shown in Nguyen.   
The motivation for doing so would have been to enhance accuracy of neural networks (Nguyen, Abstract). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and MOTOHASHI et al., US-PGPUB NO.2020/0074486A1 [hereafter MOTOHASHI].

With regards to claim 17, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail “wherein the first neural network outputs probabilistic distributions of values for one or more of the controlled variables”.
However MOTOHASHI shows outputting probability distribution of a variable (MOTOHASHI, [0065], ‘output a variable representing a probability distribution’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and MOTOHASHI before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include outputting probability distribution of a variable as shown in MOTOHASHI.   
The motivation for doing so would have been for predicting a value of a prediction target (MOTOHASHI, Abstract). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-.

With regards to claim 18, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail “wherein the predictor neural network is trained to operate when one or more of its inputs may be missing”.
However Lee shows processing missing input data (Lee, [0101], ‘The input data cleansing plan may include operations to read and validate the contents of a specified data source, fill in missing values, identify and discard (or otherwise respond to) input records errors, and so on’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Lee before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include missing input data processing as shown in Lee.   
The motivation for doing so would have been to measure prediction quality (Lee, Abstract). 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Stiefenhofer, et al., US-PGPUB NO.2012/0053762A1 [hereafter Stiefenhofer].

With regards to claim 19, Nomura + Keeler teaches 
The method of claim 1”
Nomura + Keeler does not explicitly detail “comprising calculating values of one or more virtual controlled 15variables at least for a sub-group of the plurality of time points, from the received off-line stored values of one or more of the controlled and manipulated variables and wherein training the first neural network comprises training the first neural network to operate as a predictor also for the virtual controlled variables, based on the received storage values and the calculated values”.
However Stiefenhofer teaches including virtual variables in the control system (Stiefenhofer, FIG.1-2, [0020], ‘determines one or more virtual auxiliary variables …. The virtual auxiliary variables preferably can be interpreted as virtual setpoint variables which can directly be supplied to at least one of the controllers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Stiefenhofer before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include virtual variables as shown in Stiefenhofer.   
The motivation for doing so would have been for controlling an aircraft (Stiefenhofer. Abstract). 

With regards to claim 20, Nomura in view of Keeler teaches 
“The method of claim 1”
Nomura does not explicitly detail wherein calculating values of the one or more virtual controlled variables comprises calculating by a neural network trained to predict values of the one or more variables from the received off-line stored values, wherein the neural network is trained using values at time points for which actual readings for the one or more variables are available”.
However Stiefenhofer teaches including virtual variables in the control system (Stiefenhofer, FIG.1-2, [0020], ‘determines one or more virtual auxiliary variables …. The virtual auxiliary variables preferably can be interpreted as virtual setpoint variables which can directly be supplied to at least one of the controllers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Stiefenhofer before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include virtual variables as shown in Stiefenhofer.   
The motivation for doing so would have been for controlling an aircraft (Stiefenhofer. Abstract). 

With regards to claim 21, Nomura in view of Keeler teaches 
“The method of claim 1”
Nomura does not explicitly detail “comprising calculating values of one or more virtual controlled variables at least for a sub-group of the plurality of time points, by interpolation from received values of the one or more virtual controlled variables for other time points, and wherein training the first neural network comprises training the first neural network to operate as a predictor also for the virtual controlled variables, based on the received storage values and the calculated 30values”.
 Stiefenhofer teaches including virtual variables in the control system (Stiefenhofer, FIG.1-2, [0020], ‘determines one or more virtual auxiliary variables …. The virtual auxiliary variables preferably can be interpreted as virtual setpoint variables which can directly be supplied to at least one of the controllers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura + Keeler and Stiefenhofer before him or her, to modify the neural network predictive control method and system of Nomura + Keeler to include virtual variables as shown in Stiefenhofer.   
The motivation for doing so would have been for controlling an aircraft (Stiefenhofer. Abstract). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., US-PATENT NO.5,311,421 [hereafter Nomura] in view of Keeler, et al., US-PATENT NO.5,825,646 [hereafter Keeler] and Wroblewski et al., US-PGPUB NO.2007/0156288A1 [hereafter Wroblewski].

With regards to claim 22, Nomura + Keeler teaches 
“The method of claim 1”
Nomura + Keeler does not explicitly detail “wherein receiving the stored values comprises receiving values of one or more disturbance variables, and wherein training the first neural network comprises 261283-1003s training based on the received stored values, including the values of the one or more disturbance variables”.
 Wroblewski shows disturbance variables (Wroblewski, FIG.3, [0021], ‘the model comprising: a plurality of inputs for receiving input values for manipulated variables and disturbance variables associated with the steam generating unit’

    PNG
    media_image9.png
    754
    1128
    media_image9.png
    Greyscale

);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Nomura and Grichnik before him or her, to modify the neural network predictive control method and system of Nomura to include disturbance variables as shown in Wroblewski.   
The motivation for doing so would have been for estimating and/or controlling mercury emission in a system generating unit (Wroblewski, Abstract). 

 

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Grichnik, et al., US-PGPUB NO.2010/0050025A1 [hereafter Grichnik] teaches a virtual sentor based control system and method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126